Citation Nr: 0410004	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  96-44 904	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which awarded service connection and assigned a 10 percent 
rating from March 26, 1996.

The United States Court of Appeals for Veterans Claims (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Inasmuch as the question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth above.

The Court has held that a claimant will generally be presumed to 
be seeking the maximum benefits allowed by law and regulations, 
and it follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1992).  In the instant case the veteran has not 
suggested that the 50 percent evaluation awarded by a June 2003 
rating decision would satisfy his appeal as to the proper initial 
evaluation for his PTSD.  The veteran's representative has 
indicated that it appears the veteran is dissatisfied with the 50 
percent rating.  In light of the above, the Board is compelled to 
conclude that the issue of entitlement to a higher initial rating 
for PTSD remains before the Board.

The veteran was originally granted service connection for PTSD in 
a rating decision in August 1996, rated as 10 percent disabling.  
The veteran disagreed with the 10 percent rating in a notice of 
disagreement dated in September 1996, and subsequently appealed to 
the Board.  The Board, in an April 1999 remand, returned the case 
to the RO for further development.  


FINDING OF FACT

The veteran's PTSD is productive of avoidance, distrust, 
hypervigilance, chronic sleep impairment, and irritability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 1994); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran originally sought help for depression in June 1995 
when he entered a detoxification program at the Southwood 
Community Hospital in Norfolk, Massachusetts.  The record shows he 
was experiencing significant losses due to his drinking, including 
the recent departure of his wife and children, who left, according 
to the veteran, when the veteran was in a blackout.  The doctor's 
diagnosis was reported using the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  The doctor's DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of clinical 
attention) diagnosis was alcohol dependency.  Axis II (personality 
disorders and mental retardation) and Axis III (general medical 
conditions) diagnoses were not reported.  In Axis IV (psychosocial 
and environmental problems) the examiner listed problems 
associated with the veteran's financial stress and the recent 
breakup of his marriage.  The Axis V (global assessment of 
functioning (GAF) score) report of 41 related to this non-PTSD 
diagnosis.  Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).

In July 1995, shortly after his release from the Southwood 
program, the veteran was treated at the VAMC Providence, Rhode 
Island, where he was treated for moderate to severe depression 
attributed to his wife's disappearance prompted by the veteran's 
alcohol abuse and the reported affair between his wife and another 
man.  The diagnosis recorded after discharge showed, in Axis I, 
dysthymia, alcohol abuse and cocaine abuse by history.  Axis II 
was reported as None.  Axis III was reported as Graves' disease 
(hyperthyroidism).  Axis IV and Axis V were not reported.  

The veteran filed his claim for service connection for PTSD in 
March 1996, and was initially "diagnosed" with PTSD during the 
course of a VA general medical examination given in April 1996 
wherein the doctor noted a diagnosis of PTSD "by history."  That 
examination also recorded that the veteran had a long history of 
chronic low back pain secondary to a herniated disk and 
degenerative joint disease (not service-connected) which recurred 
in November 1995, after which time he had not been able to work.  
(The veteran was subsequently granted a nonservice-connected 
pension related to his lumbar discectomy and hypothyroidism.) 

At a May 1996 VA examination given in connection with the instant 
claim, the examiner diagnosed PTSD and noted that the veteran's 
condition was not severe in that he was not having problems all of 
the time.  The veteran reported guilty feelings related to several 
incidents in Vietnam involving the death of close comrades and 
civilian villagers.  The veteran reported constantly having 
nightmares and flashbacks because of the influence of other 
veterans with whom he lived in a Veteran Transition Home.  The 
examiner noted the veteran's issues with violence, alcohol, and 
difficulty settling into a stable environment did not appear to be 
connected with the veteran's PTSD.  The physician reported that 
the veteran was able to tell his story in a clear, coherent 
manner.  His affect was constricted and appropriate to the 
situation.  He was depressed, but gave no evidence of any 
hallucinations or delusions.  He denied any suicidal or homicidal 
ideation, and was oriented as to time, place, and person.  The 
examiner reported that the veteran's memory was intact with past, 
recent, and remote events.  He demonstrated no cognitive 
difficulty, but had limited insight into his problem.  His 
judgment was not impaired.  The examiner noted that the veteran 
was a laborer and truck driver, but had been out of work for 
several months due to  physical ailments described as residuals of 
disc surgery, arthritis, a thyroid problem as well as an 
arrhythmia, bursitis, and tendonitis.  

New Bedford Vet Center records show that in August 1996 the 
veteran related to his psychiatrist that he had recurring 
nightmares about his Vietnam experiences.  He also related that 
his wife had left him, taking their three children, that he had 
resumed drinking alcohol, and that he had caught his wife with 
another man.  The veteran also reported that previously prescribed 
medications were helping him.  The psychiatrist diagnosed the 
veteran with PTSD, and with depression related to his wife 
leaving.  The New Bedford records also show that the veteran was 
not faring well, that he had had a relapse in his alcoholism, and 
that he had been arrested and jailed after entering the Vet Center 
and pulling out a fake hand grenade.  The record indicates this 
incident led to the veteran losing his current job.

The record shows the veteran was afforded a two-day evaluation at 
VAMC Northampton, Massachusetts in October 1996 for the purpose of 
evaluation of the appropriateness of potential residential 
treatment at that facility.  The brief notes from that evaluation 
show that the veteran participated well in all aspects of the 
evaluation, that the "veteran's stressors were horrendous.  His 
PTSD symptoms were also distressful.  Depression [was] very 
prominent."  Axis I was reported as:  (1) PTSD severe and chronic; 
(2) dysthymic disorder; (3) history of alcohol dependence; and (4) 
bipolar disorder.  Axis II was reported as None.  Axis III listed 
chronic back pain, hypothyroidism, and perirectal abscess.  Axis 
IV problems were not listed, but generally described as 
"catastrophic and enduring."  Axis V reported a GAF score of 38.  

Of record is the report of a VA treatment summary from the New 
Bedford Vet Center dated in November 1996.  The summary reported 
that the veteran's post-service life had been not very stable, 
with multiple jobs, dysfunctional relationships including two 
marriages, and "self medication" with alcohol and drugs for some 
23 years.  The summary shows that the veteran had been sober for 
one year, followed by a relapse earlier in that year, and then 
four months of sobriety after that.  The summary reports the 
veteran had recollections of events, recurrent dreams of events, 
inability to recall important parts of events, difficulty with 
intimate relationships, increased anger response, difficulty 
concentrating and sleeping, and exaggerated startle response.  
Axis I listed PTSD, alcohol, and drug addiction.  Axis II was 
deferred.  Axis III showed back injury.  Axis IV listed family 
issues, legal issues, housing issues, increased anxiety, and a 
poor support system.  No Axis V GAF score was given.  The 
treatment summary also noted that the veteran was awaiting 
inpatient treatment at either VAMC Northampton, Massachusetts or 
Northport, New York.

The record indicates that the veteran received his residential 
treatment for PTSD at VAMC Northport, New York from January 1997 
to April 1997.  The record shows the RO received the records of 
that treatment in May 1997.  Those records show that on admission, 
the veteran was well-groomed, cooperative, and in no distress.  
His mood was recorded as mildly anxious and depressed.  Affect was 
constricted.  The veteran denied panic attacks and suicidal or 
homicidal ideation.  He was alert and oriented as to time, place, 
and person, and his immediate, recent, and past memory was intact.  
The veteran appeared to be of at least average intelligence with 
fair insight and judgment.  The veteran's diagnosis on discharge 
was recorded, in Axis I, as PTSD, alcohol dependence.  In Axis II 
there was no diagnosis.  In Axis III the examiner reported (1) 
chronic back pain, (2) hypothyroidism, and (3) perirectal abscess.  
Axis IV was recorded as extreme - combat exposure.  The GAF shown 
in Axis V was 60.  

The veteran was afforded a hearing at the Providence RO in August 
1997.  The veteran's representative averred that the veteran's 
stressors warranted a 50 percent to 70 percent disability.  The 
veteran recounted some of his personal history, including ongoing 
treatment at the New Bedford clinic, and noted that he expected to 
be admitted into an inpatient treatment program in Northampton, 
Massachusetts in September 1997.  The record shows a March 1998 
entry that the only records on file at Northampton were those from 
the two-day evaluation given in October 1996.

The RO has obtained Social Security Administration (SSA) records, 
which include notes and letters from private treating medical 
providers, and which deal with the veteran's back disorder.  These 
records indicate that the veteran's back problem dates from the 
1970s, was associated with heavy lifting and bending, and became 
acute after alighting from a forklift in September 1995.  The SSA 
records show the veteran had lumbar discectomy surgery for a 
herniated disk in October 1995.

In May 2003 the veteran was afforded a VA examination in 
accordance with the Board's remand.  The VA examiner reviewed the 
record and noted the veteran's medical and psychosocial history.  
The examiner noted that the veteran lived with his girlfriend, and 
according to the veteran, she was dying of AIDS.  The veteran 
reported that his girlfriend was in a terrible state of 
depression, and the examiner noted that, since she was the only 
other supportive person in his life, these circumstances created 
the veteran's main stressor at that time.  The veteran also 
reported to the examiner that his inability to contact his 
children also was a factor in his depression.  

The examiner recorded that the veteran's mood at the examination 
was dysphoric and his affect was constricted.  The veteran denied 
any hallucinatory phenomenon.  There was no evidence of any 
psychotic process.  The examiner reported that the veteran 
conversed in a logical, goal directed fashion, although he did not 
offer much spontaneous conversation.  He appeared apathetic about 
the examination, stating that it had taken many years to come 
about.  The veteran denied any suicidal or homicidal thoughts, 
ideations, or plans.  He was oriented as to time, place, and 
person.  His short-term memory was mildly impaired and his long-
term memory was grossly intact.  The veteran denied significant 
anxiety, and, according to the examiner, although the veteran had 
a chronic depressed mood, it was not incapacitating.  

The examiner reported that the veteran was not currently troubled 
by unwanted or intrusive memories of his wartime experiences 
because he had successfully avoided reminders and had remained 
socially isolated.  He did not have nightmares specific to 
Vietnam.  While the veteran had weekly nightmares about death and 
dying, the examiner opined that those may be related to the fact 
that the veteran is asymptomatically HIV positive, and his 
girlfriend has AIDS.  The examiner noted that this was a change 
from previous evaluations when the veteran reported intrusive 
memories and nightmares.

The examiner noted that the veteran had interest in a few 
activities, including gardening and computing.  He was very 
distrustful of people and remained cut off from others, with the 
exception of his girlfriend.  He reported continuing sleep 
impairment and said that he had not slept through the night in 
years.  The veteran remained hypervigilant to the degree that he 
had surveillance cameras and watch dogs at his house, and kept 
everything locked up.  He was startled by an occasional automobile 
backfire.  The examiner concluded that the main sources of the 
veteran's symptoms for PTSD were in the avoidance section of the 
PTSD scale as he had adopted a lifestyle of avoidance.  This, the 
examiner stated, was typical of individuals with what is called 
prolonged PTSD.  The examiner provided a GAF score of 60 for PTSD 
only.  The examiner noted that the symptoms attributable to PTSD 
were avoidance, distrust, hypervigilance, chronic sleep 
impairment, and irritability.  Symptoms overlapping PTSD and 
depression included sleep impairment, irritability, and diminished 
attention and concentration.  The examiner also reported 
depressive symptoms, such as low motivation and apathetic demeanor 
which were more specifically related to the veteran's depression.  

The examiner opined that the veteran's ability to sustain and 
maintain effective work relationships would be impaired because of 
decreased stress tolerance, poor social interaction due to 
avoidance and distrust, and his chronic sleep impairment, which 
are all symptoms specifically related to PTSD.  The examiner 
opined that the veteran's decrease in concentration and attention 
could be attributed to his depressive symptoms.  The veteran's 
disturbance of mood was related to his being diagnosed as HIV 
positive.  The examiner concluded that the veteran was a 
cognitively intact individual who was not suicidal or homicidal at 
that time.  The veteran's PTSD symptoms therefore fell into the 
range of moderate impairment.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  In cases, such as this one, where the original rating 
assigned has been appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In this case, the veteran is evaluated under Diagnostic Code 9411 
for PTSD.  The Board notes that effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to DSM IV.  61 Fed Reg. 52,700 (1996) (codified at 38 
C.F.R. § 4.125 (2003)).  The new criteria for evaluating service-
connected psychiatric disability were codified at newly designated 
38 C.F.R. § 4.130 (2003).  The new rating criteria are 
significantly different from those in effect prior to November 7, 
1996.  Nonetheless, the Board will proceed to analyze the 
veteran's PTSD claim under both sets of criteria to determine if 
one is more favorable to the veteran.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996) (old 
criteria), a 50 percent rating is assignable where the ability to 
establish or maintain effective or favorable relationships with 
people is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels are 
so reduced as to result in considerable industrial impairment.  A 
70 percent rating is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in the 
ability to obtain or retain employment.  

Under the amended criteria, Diagnostic Code 9411, 38 C.F.R. § 
4.130 (2003) (new criteria), a 50 percent rating is for 
consideration where there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-term 
memory (e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 70 
percent rating is for consideration where there is occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work-like setting); inability to establish and maintain 
effective relationships.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV, p. 32).  A GAF score of 51 - 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or co-
workers."  DSM-IV, supra.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  Id.  A GAF score of 31 - 40 is defined as 
"Some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school."  
Id.

In evaluating the veteran's claim under the old criteria, the 
Board finds that the veteran's symptomatology more closely 
approximates the criteria for a 50 percent rating.  In that regard 
the veteran has demonstrated symptoms of sleep impairment, 
flashbacks, nightmares, and depression that can be related to his 
PTSD.  The June and July 1995 evaluations are not dispositive 
because neither diagnosis included PTSD.  The June 1995 diagnosis 
was alcohol dependency, and the July 1995 diagnosis was dysthymia, 
alcohol abuse, and cocaine abuse.  

The May 1996 examination reported the veteran's condition was not 
severe, and that his symptoms included guilty feelings, 
nightmares, and flashbacks.  The examiner noted the veteran was 
depressed, but did not complain of any hallucination, delusions, 
or suicidal or homicidal ideations.  The veteran's memory appeared 
intact and he demonstrated no cognitive difficulty.  As noted 
above, the examiner noted the veteran's issues with violence, 
alcohol, and difficulty settling into a stable environment did not 
appear to be connected with the veteran's PTSD.  The Board agrees 
with this assessment, which is bolstered by treatment notes from 
New Bedford in 1996, which show that the veteran was not faring 
well at the time, and that in a short time span the veteran had 
found his wife in an affair with another man, experienced his wife 
leaving and taking his three children with her, and had a relapse 
in his abstinence from alcohol.  The treatment notes attribute the 
veteran's depression to his wife's having left him.  

The one page report from VAMC Northampton in October 1996 notes 
that the veteran's problems were severe and chronic, but also 
included diagnoses of dysthymic disorder, history of alcohol 
dependence, and, possibly, bipolar disorder.  In Axis IV the 
examiner merely commented "catastrophic and enduring", but did not 
indicate what psychological and environmental problems were 
catastrophic; nor was the "catastrophic and enduring" assessment 
specifically attached to any of the four diagnoses listed in Axis 
I, making it impossible to determine how much, if anything, the 
veteran's PTSD contributed to the finding.  Axis V contained a GAF 
score of 38, but, as was the case in Axis IV, the examiner did not 
isolate the source of the score to any of the four diagnoses 
listed in Axis I.  The Board cannot, therefore, place much weight 
on such an assessment because it is not possible to determine 
which symptoms were or were not attributable to the veteran's 
PTSD, or which clinical disorder(s) determined the GAF score of 
38.  It was evidence such as this that precipitated the Board's 
1999 remand requiring a new examination to more definitely 
determine the degree of impairment caused by PTSD alone.  The 
Board also considers the GAF score of 38 as an anomaly because it 
is inconsistent with other PTSD-related findings which reported a 
GAF score of 60.  

The November 1996 treatment notes from the New Bedford Vet Center 
noted that the veteran's life since leaving military service had 
not been very stable, with multiple jobs, dysfunctional 
relationships, and substance abuse.  Axis I reported PTSD and 
alcohol and drug addiction.  Axis IV listed family, legal, and 
housing issues, increased anxiety, and a poor support system.  

On admission to treatment at VAMC Northport in January 1997 the 
veteran was reported as well-groomed, cooperative, and in no 
distress.  On discharge the veteran was diagnosed with PTSD and 
alcohol dependence.  Axis IV reported his psychosocial and 
environmental problems as "extreme - combat exposure", but the 
Axis VI GAF score was 60, which, as noted above, is at the high 
end of the scale for moderate symptoms.  The Board notes the 
comment that the psychosocial and environmental problems were 
reported as extreme, but finds the GAF score of 60, indicating 
only moderate symptoms, is more persuasive regarding the veteran's 
degree of disability.  

The results of the veteran's May 2003 rating examination, related 
in detail above, indicate the veteran's symptoms related to PTSD 
fell into the range of moderate impairment.  The reported GAF 
score was 60, which confirmed that the veteran's disability was at 
the high end of the scale for moderate symptoms.

In evaluating the veteran's claim under the old criteria, the 
Board finds that the veteran's symptomatology does not rise to the 
level of the criteria required for a 70 percent rating.  As noted 
in the foregoing discussion, the evidence of the veteran's PTSD 
symptoms has shown them to be less than severe, as required for an 
evaluation of 70 percent disabling.  The consistent GAF scores of 
60, as related specifically to the veteran's PTSD, clearly 
indicate the veteran's symptoms are moderate, not severe, in 
nature.  As note above, various examiners have recorded that the 
veteran's condition is not severe, that his issues dealing with 
violence, alcohol, and establishing a stable environment are not 
connected to the veteran's PTSD, and that, at least until his back 
surgery in 1995, he was able to be gainfully employed.  In sum, 
under the old criteria, the veteran's symptoms have been 
consistent with the criteria associated with a disability rating 
of 50 percent, and do not rise to a higher level.  Accordingly, 
there is no basis on which to grant a 70 percent rating under the 
old criteria.

The Board finds that the veteran does not satisfy the criteria for 
a 70 percent rating under the new criteria.  The evidence shows 
that the veteran does not have ideations of suicide, or succumb to 
obsessional rituals which interfere with routine activities.  
There is nothing of record to indicate that the veteran 
experiences spatial disorientation or neglects his personal 
appearance and hygiene.  While he has difficulty in establishing 
and maintaining effective relationships, the evidence does not 
show that he is unable to do so.  Accordingly, there is no basis 
to grant a 70 percent rating under the new criteria.

In evaluating the veteran's PTSD disability under the new 
criteria, the Board finds that the veteran's symptomatology 
satisfies the criteria for a 50 percent rating under 38 C.F.R. § 
4.130.  The veteran has been shown to have had some memory 
problems and disturbances of mood and motivation.  He has also had 
impaired judgment, as evidenced by some of his decision making, 
and difficulty in establishing and maintaining work and social 
relationships, as evidenced by his troubled work record and failed 
marriages.  Indeed, the symptoms described as being related to 
PTSD are more akin to the criteria for the 50 percent rating.  
Consequently, the Board finds that, whether considered under the 
old or under the new rating criteria, the preponderance of the 
evidence is against the veteran's claim for an initial rating 
higher than 50 percent.

In adjudicating this issue, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA), which 
was signed into law on November 9, 2000.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  These new regulations are applicable to the claim filed 
before the enactment of the VCAA.  VAOPGCPREC 7-2003.  Among other 
things, the VCAA and implementing regulations require VA to notify 
the claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in April 2003.  The 
veteran was again apprised of the contents and provisions of the 
VCAA in the June 2003 SSOC, which included the pertinent text of 
the new regulations.

Specifically regarding VA's duty to notify, the April 2003 
notification to the veteran apprised him of what the evidence must 
show to establish entitlement to the benefit sought, what VA had 
already done on his behalf, what evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was to 
send the information sought.  See Quartuccio, supra.

Regarding VA's duty to assist, the Board notes that the RO had 
previously obtained the veteran's service medical records (SMRs), 
records of treatment from various VA facilities, as noted above, 
and records from SSA.  The veteran was afforded a hearing at the 
RO, and a VA examination to determine which of the veteran's 
symptoms were attributable to the veteran's PTSD.  Given the 
standard of the regulation, the Board finds that VA has no duty to 
assist that was unmet.

After a review of the evidence, the Board is not aware of any 
evidence not of record which is necessary to decide the case on 
the merits.  The Board consequently concludes that VA's duties to 
inform and assist under both the VCAA and the implementing 
regulations have been fulfilled.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the appellant are to be avoided).


ORDER

Entitlement to an initial evaluation higher than 50 percent for 
post-traumatic stress disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



